Citation Nr: 0818895	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-43 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1980 to 
May 1982, September 1983 to September 1985, and November 1990 
to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 6, 2007, the veteran's chronic low back 
strain was manifested by subjective complaints of pain, 
flexion to 65 degrees, extension to 25 degrees, bilateral 
side bending to 30 degrees, and bilateral rotation to 30 
degrees.  The veteran's chronic low back strain is not 
manifested by objective evidence of muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, abnormal mobility on forced motion, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, abnormal gait or abnormal 
spinal contour, ankylosis, or radicular symptoms.  

2.  Since December 14, 2005, the veteran's chronic low back 
strain symptoms included neurological manifestations in the 
left lower extremity which approximate no more than mild 
incomplete paralysis of the sciatic nerve.

3. Since January 6, 2007, the veteran's chronic low back 
strain has been manifested by subjective complaints of pain, 
forward flexion to 45 degrees, extension was to 25 degrees, 
left lateral flexion was to 25 degrees, right lateral flexion 
to 35 degrees, and left rotation to 20 degrees right rotation 
to 30 degrees with neurological manifestations in the left 
lower extremity which approximate no more than mild 
incomplete paralysis of the sciatic nerve.  The veteran's 
chronic low back strain is not manifested by objective 
evidence of muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in a standing 
position, listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, abnormal mobility on forced motion, or ankylosis. 


CONCLUSIONS OF LAW

1.  Prior to January 6, 2007, the criteria for an evaluation 
in excess of 10 percent for the veteran's chronic low back 
strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43 (as in effect from September 26, 2003); 38 
C.F.R. §§ 4.1, 4.7 (2007).  
  
2. Since January 6, 2007, the criteria for an evaluation of 
20 percent for orthopædic manifestations of the veteran's 
chronic low back strain have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(as in effect prior to September 26, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43 (as in effect from September 
26, 2003); 38 C.F.R. §§ 4.1, 4.7 (2007).  
 
3. Since December 14, 2005, the criteria for a separate 
rating of 10 percent for neurological manifestations of a low 
back disability (mild incomplete paralysis of the sciatic 
nerve) to the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. §§ 
3.321(b), 4.25, 4.26, 4.71a, 4.123, 4.124a, Diagnostic Code 
8620 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

In order to satisfy the duty to notify provisions for an 
increased-compensation claim, VA must notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  If the Diagnostic Code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

A letter dated in April 2003 advised the veteran what was 
needed in order to establish entitlement to an increased 
evaluation in her service-connected disability.  A letter 
dated in March 2006 advised her of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was aware 
that it was ultimately her responsibility to give VA any 
evidence pertaining to the claim.  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  

The veteran was not specifically advised that he needed to 
provide evidence demonstrating the effect that worsening has 
on the claimant's employment and daily life or of the 
Diagnostic Code criteria necessary for entitlement to a 
higher disability rating.  However, the Board concludes that 
this error was not prejudicial.  The veteran demonstrated 
that there was actual knowledge of what was needed to 
establish the claim.  

Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) ; see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  In a statement from 
the veteran's representative received in May 2008, the 
representative contended on behalf of the veteran that the 
evidence of record supports a higher rating than the 10 
percent currently assigned for the veteran's service-
connected back disability and referenced 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40 and 4.45.  The veteran's representative 
indicated actual knowledge of the medical or lay evidence 
that the claimant must provide, or ask VA to obtain, 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life.  The May 2008 statement noted that the 
veteran reported missing two weeks of work in the past year 
due to problems with her service-connected back disability.  
In addition the veteran's representative indicated actual 
general knowledge of the diagnostic code (DC) criteria.  
Although not citing to the specific criteria, in the May 2008 
statement, the veteran's representative noted that it should 
be conceded the veteran suffers from paraspinal muscle spasm 
and to the veteran's range of motion demonstrated at VA 
examination.     

In any case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case (SOC) issued in November 2004 provided 
the contents of the Diagnostic Codes discussed herein.  
Presuming that she read the documents pertinent to her claim, 
she has had actual knowledge of the contents of the 
Diagnostic Codes in question.  

In addition, although the March 2006 letter was not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to her, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional SSOC was provided to the veteran in February 
2007.  Thus, the Board finds that although there was VCAA 
deficiency, the evidence of record is sufficient to rebut 
this presumption of prejudice has been rebutted as the record 
shows that this error was not prejudicial to the veteran and 
the essential fairness of the adjudication process in this 
case was preserved.  As there is no indication that any 
failure on the part of VA to provide additional notice of 
assistance reasonably affects the outcome of this case, the 
Board finds that such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in December 2003, 
December 2005, and January 2007. 38 C.F.R. § 3.159(c)(4).

There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The January 2007 VA examination report is thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court recently held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's service-connected chronic low back strain is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5237.    

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  
Effective September 23, 2002, VA revised the criteria for 
evaluating Intervertebral Disc Syndrome (IDS).  See 67 Fed. 
Reg. 54345- 54349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  Effective September 26, 2003, 
VA further revised the criteria for the evaluation of 
diseases and injuries of the spine.   See 68 Fed. Reg. 51454-
58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  When a law or regulation changes 
while an appeal is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See VAOPGCPREC. 3-2000 (April 10, 2000).

Prior to the regulatory revisions pursuant to Diagnostic Code 
5295 provided that a noncompensable rating was warranted 
where a lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating was warranted 
where there was characteristic pain on motion; a 20 percent 
rating was warranted where there was muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in a standing position; and a 40 percent rating was warranted 
if the lumbosacral strain was severe with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Additionally, prior to the regulatory changes, limitation of 
motion of the lumbosacral spine was rated under Diagnostic 
Code 5292.  Under this Code, a 10 percent rating was assigned 
for slight limitation of motion, a 20 percent rating was 
assigned for moderate limitation of motion, and a 40 percent 
evaluation was assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.  For the purpose of equitable and just 
evaluation, the Board notes that under VA compensation 
criteria "normal" range of motion for the thoracolumbar 
spine is as follows:  normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, left and right lateral rotation are zero to 30 
degrees, and combined range of motion of 240 degrees.  See 38 
C.F.R. § 4.71a, Plate V.  

Subsequent to the regulatory changes, disabilities of the 
spine are rated under the General Rating Formula for Diseases 
and Injuries of the Spine, which provides the following:  
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine	warrants a 100 
percent rating.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).  

The Board initially notes that with respect to other spine 
criteria, Diagnostic Code 5285 (residuals of vertebral 
fractures), Diagnostic Code 5286 (complete bony fixation of 
the spine), Diagnostic Code 5287 (cervical ankylosis), 
Diagnostic Code 5288 (dorsal ankylosis), Diagnostic Code 5289 
(lumbar ankylosis), Diagnostic Code 5290 (limitation of 
motion of the cervical spine), and Diagnostic Code 5291 
(dorsal limitation of motion) do not apply because the 
veteran does not suffer from the disabilities to which they 
relate or because they pertain to parts of the spine not 
implicated herein.  38 C.F.R. § 4.71a (effective before 
September 26, 2003).  In addition, as the veteran has not 
been diagnosed with intervertebral disc syndrome, Diagnostic 
Code 5293 (effective prior to September 26, 2003) and 
Diagnostic Code 5243 (Effective September 26, 2003) are not 
for application.   

December 6, 2003 VA Examination - The veteran reported that 
she had had back pain ever since her military service and 
that it had gotten progressively worse.  The veteran reported 
intermittent flare-ups associated with muscle spasm, 
occasional radiation of aching pain to the proximal posterior 
thighs associated with these episodes of spasm but not 
radiating pain, numbness or tingling to the distal lower 
extremities.  The veteran reported that she missed 
approximately 5 to 7 days per year of work because of back 
pain.

Physical examination of the veteran revealed no gross bony 
malalignment, no tenderness to palpation over the spinous 
processes, and minimal tenderness over the lumbosacral 
paraspinal muscle, slightly more pronounced on the left than 
the right.  There were no discrete trigger points, there was 
no evidence of acute inflammation anywhere, and there was no 
increase in warmth, erythema, effusion or synovial 
proliferation.  The veteran demonstrated flexion to 65 
degrees, extension to 25 degrees, bilateral side bending to 
30 degrees, and bilateral rotation to 30 degrees.  On 
neurological examination, manual motor testing was 5- grade 
strength and symmetric bilaterally in the lower extremities.  
Deep tendon reflexes were 2+ and symmetric bilaterally.  
Straight leg raise was negative.  X-rays of the lumbosacral 
spine showed minimal degenerative type changes at L2-3 and 
L3-4, otherwise unremarkable lumbosacral spine.  The examiner 
diagnosed chronic lumbosacral paraspinal muscle strain with 
spasm and noted that there was at that time no evidence of 
any radiculopathy.  

December 14, 2005 VA Examination - The veteran reported 
constant dull aching back pain 8/10 with a feeling of 
tiredness in the muscles and radiating pain down the left 
posterior thigh to the knee.  The veteran denied any flare-
ups.  

Physical examination revealed that the spine, limbs, posture 
and gait, position of the head, curvatures of the spine, 
symmetry in appearance, and symmetry and rhythm of spinal 
motion were within normal limits.  There was no objective 
evidence of pain.  Range of motion testing demonstrated 
flexion to 105 degrees, extension to 30 degrees with pain at 
40 degrees, bilateral lateral bending to 40 degrees, and 
bilateral rotational twisting to 40 degrees.  The examiner 
noted that during a flare-up or following repetitive use, the 
veteran would be additionally limited by pain but not by 
weakened movement, excess fatigability, or incoordination.  
There was no objective evidence of painful motion, spasm, or 
weakness.  The left paraspinal muscles were tender to 
palpation.  There was no postural abnormality, fixed 
deformity (ankylosis), or abnormality of the musculature of 
the back.  

On neurological testing, the veteran had strength of 5/5 
throughout.  Both tone and rapid alternating movements were 
within normal limits.  Pronator drift was negative.  There 
was no atrophy, fasciculation, or tremor.  Deep tendon 
reflexes were 2/4 throughout and were bilaterally 
symmetrical.  Toes were down going bilaterally.  Sensory 
testing revealed a normal light tough, vibration, and double 
simultaneous extinction.  There was decreased pinprick in the 
left L5 dermatomal distribution.  The veteran's gait was 
unremarkable.  She could rise to her toes and heels without 
difficulty, Romberg test was normal, and tandem gait was 
unremarkable.  

The examiner noted that the veteran had no incapacitating 
episodes during the previous 12 months.  X-rays showed no 
radiographic abnormality in the lumbar spine.  The examiner's 
diagnostic impression was that the veteran had chronic 
lumbosacral strain. 

January 6, 2007 VA Examination - The veteran reported 
constant pain at a rate of 6 or 7 out of 10 and described 
that as an aching pain radiating down the left buttock into 
the left posteriolateral thigh to about the knee level 
accompanied by tingling but no numbness.  The veteran 
reported flare-ups approximately 2 times per week lasting 
about 2 days.  The veteran reported that she had not had any 
incapacitating periods since her last rating examination 
where she was confined to bed and ordered on bed rest by a 
physician.  

Physical examination of the veteran revealed a mild antalgic 
gait favoring the left, some tenderness to palpation in the 
left lower lumbar paraspinal area, but no obvious spasm was 
noted.  The veteran demonstrated flexion to 50 degrees with 
pain starting at 30 degrees, extension to 20 degrees with 
pain at the endpoint, bilateral lateral flexion to 30 degrees 
with pain starting at 25 degrees on the left, left lateral 
rotation to 20 degrees with pain at the endpoint, and right 
rotation to 30 degrees.  After repetitive activity, forward 
flexion was to 45 degrees with pain at 40 degrees, extension 
was to 25 degrees with pain at the endpoint, left lateral 
flexion was to 25 degrees with pain at 20 degrees, right 
lateral flexion was to 35 degrees, and rotation to the left 
was to 20 degrees with pain and rotation to the right was to 
30 degrees.

Examination for sensation was normal with monofilament and 
pinprick.  The veteran reported feeling no sensation to 
vibration in her toes.  She had 3+ knee jerks and 1+ ankle 
jerks.  Straight leg raises showed pain in the left buttock 
at 45 degrees when supine on the left.  When sitting, the 
knees were able to be extended without difficulty.  She had 
5/5 strength in the right lower extremity and 4/5 strength in 
the left lower extremity with extension of the great toe and 
with extension of the knee.  X-rays revealed mild 
degenerative spurring upper anterior aspect of L4, otherwise 
normal lumbosacral spine and CT scan was unremarkable.  The 
examiner diagnosed mild degenerative joint disease of the 
lumbar spine and chronic mechanical lumbar sacral condition.  

a.	Prior to December 14, 2005 VA Examination

As there was no evidence of muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion, an evaluation in excess of 10 percent prior 
to December 14, 2005, was not available pursuant to 
Diagnostic Code 5295.

The Board also finds that an evaluation in excess of 10 
percent was not warranted under Diagnostic Code 5292 prior to 
December 14, 2005, as the veteran's disability picture was no 
more than mildly limiting and because her thoracolumbar range 
of motion was nearly normal; thus, a finding of moderate 
limitation of motion is not warranted.  As noted above, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  At the December 
2003 VA examination, the veteran demonstrated flexion to 65 
degrees, extension to 25 degrees, bilateral side bending to 
30 degrees, and bilateral rotation to 30 degrees.  

Under the revised General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent evaluation prior to 
December 14, 2005 was not warranted because the veteran's 
forward flexion exceeded 60 degrees, and no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, abnormal gait or abnormal spinal 
contour was shown.  

The Board also finds that prior to December 14, 2005, a 
separate compensable rating for  any associated objective 
neurologic abnormalities was not warranted.  As noted above, 
on neurological examination in December 2003, the examiner 
specifically noted that there was no evidence of any 
radiculopathy. 
   
Additional factors that could provide a basis for an increase 
have also been considered.  However, it has not been shown 
that the veteran has any functional loss beyond that 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's chronic low back strain 
prior to December 14, 2005 does not suggest that she had 
sufficient symptoms so as to warrant an evaluation in excess 
of 10 percent.  

b.	Effective as of the December 14, 2005 VA 
examination but prior to the January 6, 2007 VA 
examination

As there was no evidence of muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion, an evaluation in excess of 10 percent prior 
to January 6, 2007 was not available pursuant to Diagnostic 
Code 5295.

The Board also finds that an evaluation in excess of 10 
percent was not warranted under Diagnostic Code 5292 prior to 
January 6, 2007, as the veteran's disability picture was no 
more than mildly limiting and because her thoracolumbar range 
of motion was in fact, better than normal; thus, a finding of 
moderate limitation of motion is not warranted.  At the 
December 2005 VA examination, the veteran demonstrated 
flexion to 105 degrees, extension to 30 degrees with pain at 
40 degrees, bilateral lateral bending to 40 degrees, and 
bilateral rotational twisting to 40 degrees.    

Under the revised General Rating Formula for Diseases and 
Injuries of the Spine, a 20 percent evaluation is not 
warranted because the veteran's forward flexion exceeded 60 
degrees, and no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis, abnormal 
gait or abnormal spinal contour has been shown.  

The Board finds, however, that effective December 14, 2005, a 
separate 10 percent is appropriate for radiculopathy to the 
left lower extremity, which the Board finds to be a chronic 
neurological manifestation of the veteran's service-connected 
chronic low back strain.  As noted above, there was decreased 
pinprick in the left L5 dermatomal distribution.  

Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

In this case, the objective medical evidence shows that the 
veteran's radiculopathy and pain in the left lower extremity 
is not characterized by foot drop, weakness, significant 
sensory loss, bowel or bladder impairment, muscle atrophy, 
loss of strength, or significant loss of reflexes. 
Consequently, her radiculopathy, pain, and some loss of 
sensation (decreased pinprick in the left L5 dermatomal 
distribution) in the left lower extremity are only mild in 
degree, warranting only a separate 10 percent rating. 38 
C.F.R. § 4.7.

Additional factors that could provide a basis for an increase 
have also been considered.  However, it is not shown that the 
veteran has any functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown, 8 Vet. 
App. 202 (1995).

Based on the above, effective December 14, 2005, the veteran 
is entitled to a 10 percent rating for chronic orthopedic 
manifestations and a separate 10 percent rating for chronic 
neurologic manifestations (radiculopathy to the left lower 
extremity), combined under 38 C.F.R. § 4.25.

c.	Effective as of the January 6, 2007 VA Examination

As noted above, as there is no evidence of muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position, listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, an evaluation in excess 
of 10 percent is not available pursuant to Diagnostic Code 
5295.

However, the Board finds that the veteran demonstrated 
moderate limitation of motion pursuant to Diagnostic Code 
5292 at the January 6, 2007 VA examination.  At its worst, 
the veteran's flexion was 45 degrees with pain at 40 degrees 
(1/2 of the normal flexion), extension was 20 degrees (2/3 of 
the normal extension), nearly normal left lateral flexion at 
25 degrees with pain at 20 degrees, normal right lateral 
flexion at 30 degrees, and left lateral rotation was 20 
degrees (2/3 of the normal rotation) and normal right lateral 
rotation at 30 degrees.  

Based on the above, effective January 6, 2007, the veteran is 
entitled to a 20 percent rating for chronic orthopedic 
manifestations (moderate limitation of motion).

The Board has considered whether the veteran is entitled to 
evaluations in excess of 20 percent for orthopedic 
manifestations and 10 percent for neurologic manifestations, 
but has found no combination of applicable orthopedic and 
neurologic diagnostic codes that would result in higher 
ratings.  

As noted above, under Diagnostic Code 5295 a 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion; none of which have been demonstrated on examination.

Under Diagnostic Code 5292, a 40 percent evaluation was 
assigned for severe limitation of motion.  The evidence shows 
that the veteran had half to more than half the normal ranges 
of flexion and extension, and left lateral rotation.  The 
veteran also demonstrated normal or nearly normal lateral 
flexion (both right and left) and right lateral rotation. The 
Board finds that these limitations of motion approximate the 
moderate level and are against a disability rating in excess 
of 20 percent.

Under Diagnostic Code 5237, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  The veteran's forward flexion, at the very 
worst with pain, was 40 degrees.    

Given the findings of VA examiners, the veteran's complaints, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that effective January 6, 2007, the veteran is entitled 
to a 20 percent rating for chronic orthopedic manifestations 
(moderate limitation of motion) and a separate 10 percent 
rating for chronic neurologic manifestations (radiculopathy 
to the left lower extremity), combined under 38 C.F.R. § 
4.25.  

The Board notes that there is no evidence of record that the 
veteran's chronic low back strain causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable. The 
Board emphasizes that the percentage ratings assigned by the 
VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of her 
chronic low back strain.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

Prior to January 6, 2007, entitlement to an evaluation in 
excess of 10 percent for chronic low back strain, is denied.

Effective January 6, 2007, entitlement to an evaluation of 20 
percent for chronic low back strain is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

Effective December 14, 2005, a separate rating of 10 percent 
for the neurological manifestations of low back strain in the 
left lower extremity is granted, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred. 38 
C.F.R. § 3.304(f) (2006).

The Board's review of the claims file reveals that RO 
development on the question of whether there is credible 
evidence that a claimed in-service stressor occurred has not 
been accomplished.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1999).  If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another source that corroborates his testimony or statements.  
See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).

The veteran stated that while in Saudi Arabia, she was 
assigned to the 32nd Transportation Group and supported the 
7th Corps, 24th Infantry Division and the 101st Airborne Unit.  
The veteran's personnel records indicate that from July 1988 
to December 1998, her principal duty was vehicle driver and 
heavy vehicle driver, and that she served in Southwest Asia 
from January 1991 to June 1991, and that she participated in 
the Defense of Saudi Arabia/Liberation and Defense of Kuwait.    

The veteran's alleged stressors include: (1) being involved 
in a chemical attack air raid at Khobar Towers in January 
1991; (2) being exposed to poisonous snakes; (3) arriving 
back at camp after returning from a mission and finding her 
unit was gone;  seeing mangled and dead troops along the road 
while hauling ammunition to the troops on the front lines; 
(3) maneuvering her truck through a battlefield where she 
witnessed charred bodies hanging from vehicles and unexploded 
ordinances in February 1991; (4) witnessing the ammunition 
dump exploding; (5) witnessing a helicopter crashing into a 
microwave tower; (6) being stranded in her disabled truck by 
herself without a weapon; (7) having her truck fired upon; 
and (8) being sexually harassed by Arab men and fellow 
soldier and discriminated against by fellow soldiers.

In support of her claim, the veteran submitted a statement 
from a fellow soldier, SSG L.F., Assistant Squad Leader, who 
noted that they were direct support of 24th Infantry 
Division, 7th Corp and were tasked to remove ammo from Iraqi 
dump sites in Kuwait and Iraq and that some were blown up and 
some taken back to Saudi Arabia.  

The veteran also submitted a statement from SGT R.A.S., who 
stated that he serviced with the veteran in Army National 
Guard 1487th Transportation company and that during their 
service in Saudi Arabia, Iraq, and Kuwait, their unit was 
within earshot of the ammo dump in Kuwait that exploded and 
also noted that hazards that the unit was exposed during 
service included hauling and handling ammo taken to the front 
lines.

SGT L.F. also submitted a statement in November 2006 which 
noted that he was with the veteran when they witnessed a 
Chinook helicopter crash into a radar tower in mid-March 
1991.   

In this case, the RO did not develop any of the veteran's 
alleged stressors, even though three of the stressors appear 
to be independently verifiable: chemical attack air raid at 
Khobar Towers in January 1991, the helicopter crash in March 
1991 into the radar tower on MSR Dodge, and the destruction 
of an ammunition dump sometime after that.

In the event that the RO determines that the record 
establishes the existence of a stressor or stressors, the 
veteran should be scheduled for an examination by a 
psychiatrist, who should be asked to provide an opinion as to 
whether the veteran has PTSD that is linked to a verified in-
service stressor.

Accordingly, the case is REMANDED for the following action:

1.  Development necessary to verify the 
veteran's alleged stressful experiences 
through independent means, to include 
contact with the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
should be undertaken. Any additional 
action necessary for independent 
verification of the reported stressors, 
to include follow-up action requested by 
the contacted entity, should be 
accomplished. If the search for 
corroborating records leads to negative 
results, the veteran should be notified 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken. 

2.  If any of the claimed in-service 
stressor(s) can be verified, the veteran 
should be afforded a VA PTSD examination 
to determine whether the veteran has PTSD 
under the criteria in DSM-IV, based upon 
the verified stressor(s) only.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.

The examiner should render an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
PTSD is linked to a verified stressor. 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


